This is an action to restrain the defendants from doing business in North Carolina.
Defendants made a special appearance, through their counsel, and moved to dismiss the action for want of jurisdiction, for that it "appears upon the face of plaintiffs' complaint, that the plaintiffs, Most Worshipful Grand Lodge of Free and Accepted Ancient Masons, Jurisdiction of North Carolina, and Western Star Lodge #9 of the Free and Accepted Ancient Masons of Salisbury, N.C." have not the legal capacity to maintain this action. This motion has not been heard. However, since the motion challenging the jurisdiction of the court was lodged, the plaintiffs moved to amend their complaint and to make new parties. Motion allowed. From `the order granting this motion, the defendants except and appeal to the Supreme Court.
The question of jurisdiction is not presented for our consideration. The appeal is from the order allowing the plaintiffs to amend their complaint and to make additional parties plaintiff. The appeal is premature, and will be dismissed. Johnson v. Ins. Co., 215 N.C. 120, 1 S.E.2d 381;Wilmington v. Board of Education, 210 N.C. 197, 185 S.E. 767.
Appeal dismissed. *Page 563